United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604


                               February 8, 2007


                                       Before


                  Hon. FRANK H. EASTERBROOK, Chief Judge

                  Hon. ILANA DIAMOND ROVNER, Circuit Judge

                  Hon. DIANE P. WOOD, Circuit Judge


Nos. 05-4324 & 06-1165
                                                      Appeals from the
ERIK REDWOOD and JUDE REDWOOD,                        United States District
      Plaintiffs-Appellants,                          Court for the Central
        Cross-Appellees,                              District of Illinois.

           v.                                         No. 00-2305
                                                      Michael P. McCuskey,
ELIZABETH DOBSON and HARVEY CATO WELCH,               Chief Judge.
      Defendants-Appellees,

           and

Marvin Ira Gerstein,
     Defendant-Appellee,
       Cross-Appellant.



                                       Order

     The slip opinion of this court issued on February 7, 2007, is amended as follows:

           Page 2, first full paragraph, line 2, change “Welsh” to “Welch”.